 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDRUBIN BROS. FOOTWEAR, INC. AND RUBINBROTHERSFOOTWEAR, INC.andLOCAL 199, UNITED SHOE WORKERS OF AMERICA, CIO'CaseNo. 1O-CA--90?. June 11, 1952Decision and OrderOn September 28, 1951, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondentshad not engaged in other unfair labor practices, alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the Respondents filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following modifications and additions :1.The Respondents denied reinstatement to employee Rawlins onNovember 11, 1949, on the sole ground that Rawlins allegedly struckemployee Odum in front of the Respondents' plant when Odum soughtto return to work on October 11, 1949, during the strike. The TrialExaminer found that the Respondents failed to establish their affirma-tive defense that Rawlins in fact had engaged in violence and con-cluded that, in refusing to reemploy Rawlins, the Respondents violatedSection 8 (a) (3) and (1) of the Act. The Board agrees with the TrialExaminer, but finds it necessary to modify the rule of proof heretoforeapplied in similar cases.In theMid-Continent Petroleum Corp.case,2 the Board enunciatedthe principle that an employer who refused to reinstate strikers, evenupon an honestly mistaken belief that they had engaged in forbiddenconduct, had no valid defense if, iii. fact, the employees were notguilty of the forbidden conduct.The reason for so holding was setforth by the Board inStandard Oil Company of California 3 asfollows:To hold otherwise would be to place employees who engage inlawful strike activities with the hope of returning to their jobsIWe are administratively advised that Local 199 Is no longer in existence.2 54 NLRB912, 933-935(1944).91 NLRB 783, 791.99 NLRB No. 100. RUBIN BROS. FOOTWEAR, INC.611at the end of the economic struggle at the mercy of an employerwho may sincerely regard their conduct as unlawful.We here adhere to that principle.The Board stated the applicablerule of proof inMid-Continentas follows :Once it is pleaded . . . that the discharge was made for unlawfulconduct inseparably connected with the strike, the burden wason [the employer] to show that all the striking employeesdischarged therefor had, in fact, been guilty of unlawfulconduct... .We are now of the opinion that the honest belief of an employerthat striking employees have engaged in misconduct provides an ade-quate defense to a charge of discrimination in refusing to reinstatesuch employees, unless itaffirmativelyappears that such misconductdid not in fact occur.We thus hold that once such an honest beliefis established, the General Counsel must go forward with evidence toprove that the employees did not, in fact, engage in such misconduct.The employer then, of course, may rebut the General Counsel's casewith evidence that the unlawful conduct actually did occur.At alltimes, the burden of proving discrimination is that of the GeneralCounsel.This modification of theMid-Continentrule does no morethan recognize the true nature of the General Counsel's obligation toestablish all the essential elements of a charge that discrimination hasoccurred when a striking employee is refused his job. It merely placesan employee's honestly asserted belief in its true setting by creditingit withprima facievalidity.Applying this modified rule of proof to the instant case, the Boardis of the opinion that, although the General Counsel proceeded onthe basis of theMid-Continentrule, the issue of Rawlins' alleged mis-conduct was fully litigated, the Respondents having sought to provetheir honest belief and the General Counsel and the Respondentshaving further adduced evidence as to the fact of misconduct.Ac-cordingly, we find, upon the entire record, that Rawlins did not hitOdum 4 and did not aid or abet in the hitting of Odum.5We concludefWe credit,as did the Trial Examiner,the testimony of Rawlins as corroborated byemployee Lord and Union Organizer Cochran, and discredit the testimony of the Respond-ents'witnesses,employeesWells and Cowart.These credibility findings are clearly sup-ported by the record.Contrary to the Respondents'exceptions,the Trial Examiner didnot state as part of his principal findings that Rawlins was not convicted of assault by acourt of law.The finding is made solely as part of the chronological background. Cf.N. L. R. B. v Kelco Corp.,178 F. 2d 578 (C. A. 4). Nor is there merit to the Respondents'assertion that Rawlins was arrested along with other employees.As the Trial Examinerfound, Rawlins was not arrested following the Odum incident,but on a warrant obtainedlater that day by Odum.6 The Respondents maintain that, even assuming Rawlins did not strike Odum, he aidedand abetted in the assault.We do not agree.As the TrialExaminerfound,Rawlins wasone of a group of strikers who decided to ask Odum and Wells not to enter the plant.Rawlins was not, in our judgment, close enough to the violence to warrant an inferencethat his mere presence was sufficient to link him to the assault.Cf.N. L. R. B. V. Fan- 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore that Rawlins engaged in protected concerted activity andthat the Respondents' refusal to reinstate Rawlins constituted a viola-tion of Section 8 (a) (3) and (1) of the Act.2.The Trial Examiner found, as do we, that on January 25, 1950,the Respondents discharged Mildred Deane in violation of Section8 (a) (3) and (1) of the Act. The Respondents except to this find-ing on the ground that Dean was, in their view of the law, a "non-striker" whose reinstatement was deferred while strikers were re-employed, and who failed to report back for work as instructed.Asset forth in the Intermediate Report, Dean was employed on November7, 1949, during the strike, joined the Union on November 14, sent aletter to the Respondents a few days thereafter to the effect that shecould not cross the picket line, and applied for reemployment onJanuary 25 with the other strikers.Dean testified credibly that Per-sonnel Director Bryant informed her that there was no work for herbut to come back in 2 weeks. Thereafter, Dean applied for employ-ment on two occasions at 2-week intervals and finally was told thatthe Respondents "probably won't have anything for her."Bryantdid not include Dean in the list of strikers to be rehired because Dean"came to work during the strike."By February 10, the Respondentshad reinstated all strikers they considered eligible for reinstatement.However, as to Dean, Jack Rubin, comanager of the Respondents'plant, testified :... at no time did we consider Mildred Dean a striker... .She applied for work on January 25, and when her name cameup even though at that time I already knew that she had becomea union member because of a letter we had received that shewould refuse to cross the picket line, I stated to the foreman andto Mrs. Bryant, that we need not consider her because insofar aswe were concerned, she was not a striker, and that if we want toput her on we would do so at a later date.Rubin also testified that he was present when Dean applied for workon January 25, and that Bryant told Dean "we didn't consider her astriker.We were only responsible according to the law, to rehirestrikers only."Thus the Respondents' refusal to reinstate Dean was motivated bythe factor that Dean, in the Respondents' concept of the law, wasa "nonstriker" and therefore not entitled to reinstatement.ButDean, contrary to the Respondents' mistaken view of the Act, acquiredthe status of an economic striker when she joined in the strike activi-steelMetallurgical Corp.,306 U. S. 240, 260;The W.T. Rawleigh Companyv.N. L. R. B.,190 F. 2d 832(C. A.7) ; N. L.R. B. v. Clinchfield Coal Corp.,145 F. 2d 66(C. A. 4) ;Cory Corporation,84 NLRB 972,973, footnote 5.6Also referred to by her married name of Mildred Dean Burkett. RUBIN BROS. FOOTWEAR, INC.613ties of the Respondents' employees.She being an economic striker,although Dean ran the risk of being permanently replaced during thestrike, the Respondents were nevertheless under a duty not to dis-criminate with regard to her reinstatement because of her concertedor union activity.7Accordingly, as the Respondents refused to re-instate Dean because of her participation in the strike, it is immaterialthat the Respondents in so doing acted upon a good-faith belief thatDean was a "nonstriker." 8We find, therefore, that by refusing toreinstate Dean because of her concerted activities, the Respondentsdiscriminated in regard to her hire and tenure of employment, therebydiscouraging membership in the Union in violation of Section 8 (a)(3) of the Act.We further find that the Respondents, by discriminat-ing against Dean, interfered with the concerted activities of theiremployees, in violation of Section 8 (a) (1) of the Act.Whetherthe discrimination be viewed as a violation of Section 8 (a) (3) or8 (a) (1), or both, we find that the remedy of reinstatement and backpay is appropriate and necessary to remedy the unfair labor practicesinvolved."3.We agree with the Trial Examiner's conclusion that the Re-spondents, by their letters of October 8, 1949, mailed to all strikersexcept those allegedly involved in violence, coerced their employees inviolation of Section 8 (a) (1) of the Act.As the Trial Examinerfound, the October 8 letters announced the opening of the plant onOctober 11, and referred to an enclosed card to be mailed to theRespondents "as application for reemployment if so marked."Thecards provided alternative replies to be checked off indicating whetherthe strikers planned to return on the plant reopening date or there-after, or were elsewhere employed, or did not wish to work.Theletters concluded with the statement, "Failure to receive your cardwill be an indication to us that you no longer desire your job."In our view the Respondents' letters did not call for a mere volun-tary reply as to whether or not the strikers intended to return to workupon the reopening of the plant.By attaching an application for'Cf.NationalGrindingWheel Company, 75NLRB 905, 909. As the Trial Examinerindicated,the Respondents do not contend that it was necessary to discontinue Dean'sservices to accomplish reinstatement of strikers with greater seniority.Moreover, wefind that, as Bryant testified,there was a fob available for Dean inthe fitting,packing, ormaking departments.e American ShuffleboardCo. v. N.L. R. B.,190 F. 2d 898(C. A.3) ; J.A. Bentley LumberCompany,83 NLRB 803, enf. 180 F. 2d 641 (C. A. 5) ;TewtileMachine Works, Inc.,96NLRB 678. TheRespondents also pointto the factthat all strikers who applied werereinstated regardless of union affiliation or refusalto cross the picket line except thoseallegedly involved in violence, as evidence of lack of a discriminatory motive toward Dean.However, onNovember16 or17, Bryantmarked Dean's personnel record "quit"althoughBryant knew as of November 15 that Deanwas out because she refusedto cross the picketdine.Furthermore,it appearsthat Deanwas the only employee hired during the strikewho thereafter refused to cross the picket line.In any event,unlike the Trial Examiner,we do not predicateour conclusion that the Respondents discriminated against Dean upontheir antiunion animus.J. A. Bentley Lumber Company,supra.215233-53-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDreemployment and inserting a warning that failure to reply mightresult in termination of employee status, the Respondents, we believe,sought to compel divulgence of the strikers' back-to-work intentions.As economic strikers, however, the Respondents' employees were sub-ject to loss of employee status by replacement, an event which had notoccurred at the time of the Respondents' letters.Consequently, theRespondents could not threaten termination of employment of thestrikers upon their failure to act at the Respondents' request.Wefind, therefore, that the Respondents, by their October 8 letters con-taining threats of reprisal against their striking employees, interferedwith, restrained, and coerced their employees in the exercise of theirrights to engage in concerted activities guaranteed by Section 7, inviolation of Section (a) (1) of the Act ioOrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Rubin Bros. Footwear,Inc., and Rubin Brothers Footwear, Inc., Waycross, Georgia, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Shoe Workers of Amer-ica, CIO, or any local union thereof, or any other labor organizationof their employees by discharging or refusing to reinstate any oftheir employees, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition ofemployment.(b)Threatening their employees with economic reprisals because oftheir union membership or activities.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization,to form, join, or assist United Shoe Workers of America, CIO, or anylocal union thereof, or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'o Cf.United States Cold Storage Corporation,96 NLRB 1108;American ShuffleboardCo. v. N.L. R. B., supra;N. L. R.B.v.Electric City Dyeing Co.,178 F.2d 980(C. A. 3). RUBINBROS.FOOTWEAR, INC.615(a)Offer to Herschel Rawlins and Mildred Dean Burkett immedi-ate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, and make them whole in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy" for any lossof pay they may have suffered by reason of the Respondents' discrimi-nation against them.(b)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records, and allother records necessary to analyze the amounts of back pay due underthe terms of this Order.(c)Post at their plant at Waycross, Georgia, copies of the noticeattached hereto and marked "Appendix A." 11Copies of such notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondents' authorized representa-tive, be posted by the Respondents immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply therewith.IT Is FURTIIER ORDERED that the allegations of the complaint,insofaras they allege that the Respondents violated Section 8 (a) (3) and8 (a) (1) of the Act by the discharge of J. C. Cox and by promiseof benefit be, and they hereby are, dismissed.MEMBERS MURDOCKand STYLEStook no part in theconsideration ofthe above Decision and Order.Appendix ANOTICE To ALL EMPLOYEESPursuant to as Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in UNITED SHOE WORKERSof AMERICA, CIO, or any local union thereof, or any other laborn In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, by discharging or refusing to reinstate any of ouremployees or by discriminating in any other manner in regardto the hire and tenure of their employment, or any term or condi-tion thereof.WE WILL NOT threaten our employees with economic reprisalsbecause of their union membership or activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist UNITED SHOEWoRxERs or AlIIERICA, CIO, or any local union thereof, or otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Herschel Rawlins and Mildred Dean Burkettimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges, and we will make each of them whole forany loss of pay suffered as a result of our discrimination againstthem.RuBIN BRos. FOOTWEAR, INC.,RUBIN BROTHERS FOOTWEAR, INC.,Employer.By----------------------------(Representative)(Title)Dated --------------- ----This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge,' first amended charge,' second amended charge,e and thirdamendedcharge' filed by Local 199, United Shoe Workers of America, CIO,herein called the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Tenth Region (Atlanta, Georgia), issueda complaint dated July 23, 1951, against Rubin Bros. Footwear, Inc., and RubinBrothers Footwear, Inc., herein called Respondents, alleging that Respondentshave engaged in and are engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) of the National Labor Rela-1Filed November18, 1949.2Filed February21, 1950.8 Filed April 11, 1950.4 Filed June28, 1950. RUBIN BROS. FOOTWEAR,INC.617tions Act, as amended, herein called the Act.With respect to unfair laborpractices,the complaint alleges that Respondents discriminated against Her-schel Rawlins, on or about November 11, 1949, and on or about January 25, 1950,and at all times thereafter, against Mildred Dean "on or about January 25, 1950,approximately 2 weeks subsequent to on or about January 25, 1950, and approxi-mately 4 weeks subsequent to on or about January 25, 1950," and at all timesthereafter, and against J. C. Cox, on or about February 24, 1950, and thereafter,because of their membership in and activities on behalf of the Union and becausesaid individuals engaged in concerted activities with other employees for thepurpose of collective bargaining and other mutual aid and protection.Thecomplaint further alleges that Respondents, on or about August 9, 1949, promisedeconomic benefits to their employees on condition that they refrain from engag-ing in activities on behalf of the Union, that Respondents, on or about August6, 1949, and during March 1950, or thereabout, threatened to discharge theiremployees if they joined or retained membership in the Union, or engaged inactivities on behalf of the Union, and that Respondents on or about October 8,1949, "individually and unilaterally solicited their employees to abandon theirlawful concerted activities and return to work."Respondents duly filed (1) a motion to make the complaint more specific whichwas granted in part, (2) a motion to dismiss the complaint,' and (3) an answerPursuant to notice, a hearing was held on August 13, 14, 15, 16, and 17, 1951,atWaycross, Georgia, before the undersigned Trial Examiner.The GeneralCounsel and Respondents were represented by counsel and the Union by J. R.Cochran.All parties participated fully in the hearing.After the close of thehearing,briefs were received from counsel for the General Counsel and fromcounsel for Respondents which have been considered.Respondents' Motion to DismissRespondents contend that the complaint should be dismissed because at thetime of the filing of the original charge (on November 18, 1949) and prior toDecember 22, 1949, the Congress of Industrial Organizations, the parentfedera-tion of the charging union, was not in compliance with the non-Communist affi-davit provisions of Section 9 (h) of the Act. Respondents contend that byvirtue of such noncompliance the original charge, the amendments thereto, andall investigations made, are illegal and void and that therefore the complaintis not based upon a valid charge.This contention is without merit.This Boardhas held that the Act requires only that the Union be in compliance at thetime of the issuance of a complaint. (SeeEdwards Brothers, Inc.,and casescited therein, 95 NLRB 1328.)On November 15, 1948, the Union filed a representation petition with the Boardunder Section 9 (a) of the Act' Thereafter on March 18, 1949, an electionwas conducted and as a result thereof the Union was certified as the exclusivebargaining agent of all production and maintenance employees of Respondentsat their Waycross, Georgia, plant.Throughout the representation proceedingRespondents sought dismissal of the petition on the grounds,inter alia,that theCongress of Industrial Organizations, the parent federation of the then petition-ing union (charging union herein) was not in compliance with the non-Commu-nist affidavit provisions of Section 9 (h) of the Act.Respondents now contend'Prior to the hearing Trial Examiner Reeves R. Hilton denied the motion to dismisswithout prejudice to Respondents' right to renew said motion at the hearing.This motionwas renewed at the hearing and taken under consideration by the undersigned.6 See Case No. 10-RC-430. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "this election was void and the charging union is not entitled as a'matter oflaw to bring the subject complaint No. 10-CA-902." The undersigned rejectsthis contention.The undersigned has found no authority holding that thecharging union must be certified as the bargaining agent and as noted above,the complaint is not subject to dismissal on the ground that the Congress ofIndustrial Organizations was not in compliance at the time the charge was filed.Respondents contend that the allegations of the complaint concerning prom-ises of economic benefits, threats of discharge, and solicitations to abandonconcerted activities should be stricken in their entirety because some of saidacts allegedly occurred during a time when the CIO was not in compliance withthe non-Communist affidavit provision of the Act, and because "none of the actsmentioned in said paragraphs [of the complaint] are set out in the chargeattached to the subject complaint, and the dates of said alleged acts are morethan 6 months prior to the filing of the subject complaint and now barred bySection 10 (b) of the Act."These contentions are rejected.There is no re-quirement in the law that a labor organization, at the time it files a charge,must be in compliance with the non-Communist affidavit provisions of the Act.The original charge was filed on November 18, 1949, and alleges,interalia,thatRespondents engaged in unfair labor practices within the meaning of Section8 (a) (1) of the Act and that Respondents by specifically alleged conduct(discrimination against named individuals) and by "other acts and conduct,within the past 6 months, the Employer [Respondents] interfered, restrainedand coerced its employees in the exercise of their rights as guaranteed in Sec-tion 7 of the Act." Identical language also appears in each of the amendedcharges.Although the complaint amplified the allegations set forth in thecharge and amended charges the allegations of the complaint are related to theallegations of the charge and amended charges and Respondents have not beenprejudiced.In any event, the unfair labor practices complained of (in thecomplaint) were allegedly committed no longer than 6 months before the filingand service of the original charge and were therefore properly included in thecomplaint.(SeeAmerican Shuffleboard Co. v. N. L. R. B.,190 F. 2d 898 (C. A.3), and cases cited therein andJarka Corp.,94 NLRB 320.) The Act bars acomplaint based upon "any unfair labor practice occurring more than 6 monthsprior to the filing of the charge . . ."As noted above, the conduct complainedof occurred within 6 months of the filing of the charge. It is not material thatthey did not occur within 6 months of the filing of the complaint.Respondents' motion to dismiss is hereby denied.There is no dispute concerning the following matters and the evidence revealsand the undersigned finds: (1) That Respondents are engaged in commercewithin the meaning of the Act' and (2) that Local 199, United Shoe Workersof America, CIO is a labor organization within the meaning of Section 2 (5)of the Act.Respondents deny the unfair labor practices alleged and set forth affirmativedefenses, hereinafter discussed.7Respondents maintain and operate a plant at Waycross, Georgia (the only plant in-volved )ierein), where they engage in the manufacture, sale, and distribution of footwear.In the operation of this plant Respondentsannually receiveraw materials,principallyleather,valued in excess of$500,000and morethan 90percent thereof isreceived frompoints outsideofGeorgia.Annually the Waycross plant produces finished footwearvalued in excessof $500,000 and more than 90 percent thereofis sold and shipped outsideof Georgia. RUBIN BROS. FOOTWEAR, INC.619Upon the entire record in the case, and from his observation of witnesses, theundersigned makes the following findings of fact, conclusions of law, andrecommendations .8The StrikeOn August 9, 1949, Respondents' making department employees ceased workconcertedly, went on strike, and established a picket line at the entrance to theplant.Shortly thereafter the entire plant was closed.The alleged unfair laborpractices are premised, in part, upon activities in connection with and during thestrike and related thereto.The record herein does not contain evidence as tothe cause of the strike.However, it is noted that in Case No. 10-CA-532, involv-ing these same Respondents,' it was found that the strike was caused by Respond-ents' unlawful refusal to bargain. It is further noted that onJuly16, 1951, theNational Labor Relations Board, herein called the Board, entered an order vacat-ing decision and dismissing complaint in Case No. 10-CA-532 on the ground "thatthe charging labor organization, United Shoe Workers of America, CIO was notin compliance with Section 9 (h) of the Act at the time the complaint issued."Respondents seem to contend, in the instant matter, that the strike was illegal andvoid and consequently an unprotected activity by its employees since it was calledbecause of Respondents' failure to recognize the United Shoe Workers of America,010 and was called at a time when said Union was not in compliance with Section9 (h) of the Act. The undersigned finds no authority to support this contention.The undersigned has found no authority holding a strike under these circum-stances isperse unlawful.Furthermore, in the light of the entire Act and itslegislative history it does not appear that Congress intended such an interpreta-tion of the statute even though theUnioncould not use the processes of this Boardto enforceitsdemands prior toitscompliance with Section 9 (h) of the Act.Herschel RawlinsRawlins was employed by Respondents in January 1943, but quit about 6 monthsthereafter.He returned to Respondents' employ about June 1948 and worked inthe making department.Rawlins joined the Union in October 1948 and was one of the employees whowent out on strike on August 9, 1949.He served on the picket line "most all thetime" and carried signs.On or about October 8, 1949, Respondents mailed to their employees" a letterreading as follows :Rubin Bros. Footwear, Inc., will open its Waycross plant this Tuesday,October 11, 1949; and you are requested to report for work on that date, atyour regular time.The laws of both the State of Georgia and The United States of America8 The testimony concerning the incidents involved in this proceeding is thoroughly con-flictingand contradictoryand the findings offactmade herein result from the under-signed'sattempt to reconcile the evidence and determine what probablyoccurred.Thefindings offact are based upon a consideration of the entire record and observations ofwitnesses.All evidence on disputed pointsis notset forth so as notto burden unneces-sarily this Report.However, all has been considered and where required resolved. Indetermining credibility the undersigned has considered,inter alla,the demeanorand con-duct of witnesses ; their candor or lack thereof ; their apparent fairness, bias, or prejudice ;their interest or lack thereof ; their ability to know, comprehend,and understand mattersabout<which they have testified; and whether they have been contradictedor otherwiseImpeached.0 91 NLRB 10.'° The letter was not sent to certain employees whom Respondents considered Ineligiblefor employment. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDguarantee your right to work, and no individual nor group may lawfullystop you.The enclosed card to be filled in by you and mailed the same day you receivethis,will be considered your application for reemployment if so marked.Failure to receive your card will be an indication to us that you no longerdesire your jobSincerely,M. R. BRYANT,Personnel DirectorRubin Bros. Footwear, Inc.The letter enclosed a self-addressed card reading as follows :OCTOBER ________,1949DEAR MRS. BRYANT :In response to the Company's letter of 10/8/ I have checked below theaction I am taking :I will report for work at my regular time and place on Tuesday,October 11, 1949.I cannot report for work on Tuesday, Oct. 11, but will report on orabout --------------------- 1949.I am employed elsewhere and wish to remain on my new job.I cannot or do not wish to, work at the present time.Please sign your full name and last badge no.The afore-mentioned letter and card were sent to Rawlins on or about October8, 1949, via registered mail correctly addressed to him.Nevertheless, it was re-turned to Respondents unopened and stamped "Unclaimed."On October 11, 1949, an attempt was made by Respondents to resume opera-tions.Nevertheless, the strike, which was not terminated until January 25, 1950,continued and a large group of strikers again assembled to persuade employeesnot to return to work.During the lunch hour on October 11, 1949, a group ofstrikers intercepted CharlesWells and Thomas Odum, nonstrikers, near theentrance to the plant and attempted to dissuade them from entering the plant.A fight ensued.There is an issue of fact, which will be discussed hereinafter, astowhether Rawlins was one of the persons that hit Odum. In any event,Rawlins was arrested about 4 p. in. on October 11, 1949, pursuant to a warranttaken out by Odum and charging assault and battery.Rawlins was not convictedand this warrant was withdrawn by Odum on March 9, 1950.On November 11, 1949, and on January 25, 1950, Rawlins applied to Respondentsfor reemployment.He was not reinstated and there is a dispute as to whathe was told on these occasions. uRespondents contend that Rawlins was notreinstated because he "engaged in fighting and rioting" in front of the plant atabout 12: 30 p. in. on October 11, 1949.The record herein contains considerable evidence bearing upon Respondents'good-faith belief or lack thereof that Rawlins engaged in misconduct (fighting)sufficiently flagrant as to bar reinstatement, and bearing upon the existence ornonexistence of a policy barring from employment persons engaging in fighting.However, in cases where, as here, an employer refuses reinstatement for engagingin a strike or other form of concerted activity which, is notperse unlawful orbeyond the protective scope of the Act, and justifies his action on the groundthat the employee forfeited the protection of the Act by engaging in particularmisconduct, the burden is on the employer affirmatively to prove the actual factof such misconduct.12Thus, the questions for determination herein are : Did"In view of the findings and conclusions hereinafter noted the undersigned is notresolving this dispute.vMid-Continent Petroleum Corporation,54 NLRB 912,933-934;Porto Rico ContainerCorp.,89 NLRB 1570;Standard Oil Company ofCalif.,91 NLRB 783;Ohio Aaaooiated RUBIN BROS. FOOTWEAR, INC.621Rawlins in fact engage in unprotected activity on the occasionin question (onOctober 11, 1949) ?And, if it is found that Rawlins did in factengage in themisconduct imputed to him, did Respondents refuse to reinstate Rawlins for thisreason orfor entirely different reasons (SeeWalliek and Schwalm,et al.,95NLRB 1262).October 11, 1949, IncidentAs noted above, on October 11, 1949, a group of strikers assembled to persuadeemployees not to return to work.During the lunch hour this group was as-sembled on the west side of the street, across from the entrance to Respondents'plant.Shortly before 12:30 p. in. Thomas Odum and Charles Wells' werewalking on the east side of the street toward Respondents' plant.As Odum andWells approached the plant they were observed by the assembled strikers andsomeone in the group 14 said, "There comes Tommy [Odum] and Charles [Wells].Let's go ask them notto go backto the factory"[emphasis supplied].Atthat time, Woodrow Shirey and Talmadge Gunter started walking toward Odumand Wells.Shirey and Gunter were followed closely by John Lord, JamesCraven, Charles Crawford, Herschel Rawlins, and other persons.While thisgroup proceeded walking 15 toward Odum and Wells, police in the vicinity of Re-spondents' plant and on the same side of the street therewith, but considerabledistance from Odum and Wells, also started, toward these two individuals. Thegroup with Shirey and Gunter in the forefront reached Odum and Wells beforethe police.Shirey, upon reaching Odum, remarked that Odum and Wellsoughtnot to go back to work.Shirey struck Odum and Gunter struck Wells.16 Theevidence is conflicting as to whether others also struck Odum and concerningRawlins' participation in this activity.The police arrived shortly after thestrikers, broke up the skirmishes, and arrested certain individuals, not includingRawlins.CharlesWells, a witness with a "poor recollection" 17 (to borrowRespondents counsel's expression), and Frank Cowart, who testified he observedthe incident from a second story window-about 78 feet from the incident-aswitnesses for Respondent, identified Rawlins as one of those who struck Odum.Rawlins denied that he hit Odum and testified he was about 8 feet away fromwhere Odum was standing when hit and that he (Odum) was hit only one blowand that one was delivered by Shirley. John Lord testified that he (Lord) was21/_, or 3 feet from Odum and that Odum was hit only once and that Shirey deliv-ered this blow.Lord testified Rawlins did not hit Odum or "anybody." JamesCochran 1' testified that he observed the situation as the strikers crossed thestreet from west to east, that he then ran to the scene of the encounter, thatthere he observed Shirey hit Odum one blow, that this was the only blow Odumreceived, and that Rawlins did not hit Odum.Odum did not testify herein andthe record is silent as to why except that he is no longer in Respondents' employ,is "in the Air Corps some place," and, at the time of the hearing, was not inWaycross.Telephone Company,91 NLRB 932;Jefferson Standard Broadcasting Company,94 NLRB1507.11Odum and Wells had worked that morning and were returning to the plant at theconclusion of the lunch period.u Not otherwise identified.m There is a dispute as to whether this group walked,trotted,or ran.The evidencethat'they trotted or ran is not convincing and is rejected.16There is no contention herein that anyone other than Gunter hit Wells.17Wells did not impress me as an accurate, convincing witness.18 Rawlins,Lord,and Cochran testified as witnesses for the General Counsel. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record herein, including the testimony of Rawlins,'Lord, and Cochran, which the undersigned credits, the undersigned finds that,Rawlins did not hit Odum.Furthermore, on the basis of the entire record, andespecially the facts outlined above, the undersigned believes and finds that theevidence is insufficient to establish that Rawlins was "aiding and abetting"" inthe assault and battery upon Odum and/or Wells.It is therefore found that Respondents failed to establish the facts essentialto their defense in Rawlins' case, and violated Section 8 (a) (1) and (3) ofthe Act by refusing to reemploy him on or about November 11, 1949, and there-after.In view of the findings and conclusions made herein it is deemed-unnecessary and inadvisable to resolve the other disputed issues, noted above,concerning the Rawlins matter.Mildred Dean "Mildred Dean was first employed by Respondents in 1946, and worked about3 or 4 months. Dean was again employed by Respondents November 7, 1949,during the strike, and assigned a beginner's operation.On November 14, 1949,.after obtaining the permission of her foreman, Lonnie Youmans, Dean left worksick.On this same date Dean joined the Union and signed a letter, written onthe Union's stationery and addressed to Respondents, stating :GENTLEMEN :In view of the dispute now existing between Local 199 United Shoe Workersof America, CIO and Rubin Bros. Footwear, Inc. and having given the mattercareful consideration I have decided not to return to work until this disputereferred to above has been settled.Immediately the difficulties now confronting the Union and the Companyhave been removed I shall be happy to return to my employment with RubinBros. Footwear, Inc. In the meantime however I cannot violate the picketline established by the Union outside the plant gates of the Company.I amVery truly yours,MILDREDDEAN, Badge No. 248The date that Respondents received this letter is not clear from the recordherein.However, it is apparent that it was received within a few days ofNovember 14, 1949.On November 15, 1949, Dean telephoned Respondents' personnel director, MaryRuth Bryant, and asked for her check.Mrs. Bryant responded that Dean hadsigned the union card that she "wouldn't cross the picket line" and told Deanthat she (Dean) "would have to go get it." 21On January 25, 1950, Dean applied to Respondents for reemployment and spokewith Mrs. Bryant. There is a dispute as to what was said at this time. Deantestified Mrs. Bryant told her (Dean) she (Mrs. Bryant) "didn't have anythingfor me, and to come back in about two weeks." Mrs. Bryant testified she (Mrs.Bryant) called the foreman (Lonnie Youmans) and he said to tell her (Dean)"to come back in two weeks to go to work" and that "is whatI [Mrs.Bryant]told her [Dean]." On cross-examination Mrs. Bryant revised her testimony as towhat Youmans had told her concerning Dean, and testified that although You-10 SeeThe W. T. Rawieigh Company v. N. L. R.B.,190 F.2d 832(C. A. 7), and casescited therein.20Now married and known as Mildred Burkett.Record does not reveal date of marriagebut does reveal that at the time she worked for Respondents she was known as MildredDean.21Mrs. Bryant did not deny this conversation. RUBIN BROS. FOOTWEAR, INC.623mans had not definitely promised a job for Dean she (Mrs. Bryant) determined,on her own, to reemploy Dean, either in Youmans' department or elsewhere, and,therefore, told Dean to report in 2 weeks ready for work. Youmans testifiedhe told Mrs. Bryant to tell Dean "to report back in two weeks and we would seewhat we could do." 22 On the basis of the entire record and observations ofthe witnesses, the undersigned credits Dean's version of this conversation.Dean testified credibly that she again sought reinstatement 2 weeks afterJanuary 25, 1950, and that on this occasion she was told by Mrs. Bryant thatshe (Mrs. Bryant) "didn't have anything for me, and to come back in two moreweeks."Mrs. Bryant testified that Dean did not apply for work after January25, 1950, and that she did not have "any sort of application for reemployment onthe part of Mildred Dean after January 25, 1950."Mrs. Bryantwas not aconsistent or convincing witness and her testimony in this regard is not creditedby the undersigned.Deantestified credibly that 2 weeks thereafter (4 weeks after January 25,1950), she telephoned Mrs. Bryant and Mrs. Bryant said :Mildred, I told you before when you were here, that I did not have any-thing for you, and I probably won't have anything.Mrs. Bryant testified that Dean never telephoned her "about working again"after January 25, 1950.This testimony is not credited.Respondents make much of the fact that the record reveals that cards andletters indicating that the signers thereof would not cross the picket line werereceived by Respondents from people who were thereafter employed.Whetherthese people were discriminated against was not litigated herein.Furthermore,the record does not reveal whether they were employees of Respondents priorto the beginning of the strike or, like Dean, nonstrikers first employed during thestrike who later refused to cross the picketline.2SIn any event, the mere factthat these people were reinstated is not sufficient to establish that Dean wasnot discriminatedagainst.Respondents- seem to contend that since Dean became an employee after thestrike started they were under no obligation to reinstate her at theterminationof the strike on January 25, 1950.24While Respondents may have had the right to discontinue Dean's services ifnecessary to accomplish reinstatement of the strikers,25 there is no contentionthat such was necessary.The only contention made herein is thatDean wasaccepted for employment but did not thereafter appear for work.As indicatedabove, the evidence does not substantiate this position.On the basis of the entire record the undersigned believes and finds that thereasonassigned by Respondents for not reinstating Dean was not the true"Youmans' statement is consistent with other evidence in the record indicating thatthe return of the strikers was under consideration and certain adjustments were antici-pated andthatRespondents on January 25, 1950, may not have been in a position to deter-mine definitelywhether they had furtherneed for Dean's services.Mrs. Bryant's testi-mony thatin any event she rehired Dean is not consistenttherewithand if Mrs. Bryantwas reinstating Dean in any event,then it does not appearlikely thatshe would delaysuch reinstatement 2 weeks.22 In those instances where dates of employment are revealed the record establishes thatthesewere people employed by Respondents prior to the strike who returned the cardmailed to them by Respondents.The cardis set forth above under the section entitled"Herschel Rawlins."From aught that appears in this record Dean was the only personfirst employed after the strike began who later refused to cross the picket line and wasthereafter not reinstated.u The normal obligation not to discriminate against Dean because of her union member-ship and activity is not challenged by Respondents._"Striking employees with greater seniority than Dean. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrounds therefor and that Dean was not reinstated on and after January 25,1950, because of her membership in and activities on behalf of the Union.J.C. CoxJ.C. Cox first started working for Respondents on May 26, 1949.He wasdischarged February 24, 1950.Cox joined the Union about August 8, 1949.During the strike, which startedon August 9, 1949, and terminated January 25, 1950, Cox served on the picketline and carried a sign.He was one of the employees who notified Respondentsin October 1949 that he would not cross the picket line.Cox was reinstated February 1, 1950.He wore his union button "right on mybelt, right next to my shop badge."The circumstances leading to Cox's discharge and conversations at the timeof the discharge are disputed.Cox worked at sole dressing and at "sole stamping-bottom stamping."During the times material herein Cox was the only regular sole stamper inRespondents' employ.According to Cox, on the morning of February 22, 1950, Foreman AltonBryant 27 placed a stamp in the stamping machine and told Cox to stamp "thethree cases of boots."Cox thereafter stamped for a while, but left that joband went to sole dressing.22 About 3: 30 p. in., according to Cox, ForemanBryant came to him (Cox) and "pointed" 29 and said "you better catch up onthe stamper."Cox thereafter stamped three cases (72 pairs) of boots.Ashereinafter noted these boots should not have been stamped.Foreman Bryant denied telling Cox "to bottom stamp some shoes 80 contraryto the information on the tickets" (instruction sheets) and denied directingCox "to stamp any shoes contrary to his tickets."Foreman Bryant also deniedgoing near where Cox was working and raising his (Bryant's) arm "in ahorizontal position and directing him [Cox] to stamp those shoes."On cross-examination Bryant testified he was not sure whether he told Cox, on February22, 1950, to stamp boots or not and that he might have.Gladys McCabe, foreladyin the packing room where Cox worked, testified Foreman Bryant was not inthe packing room "in the afternoon during the time the boots were stamped."In any event, there is no evidence that Foreman Bryant told Cox to disregardthe written instructions on the cases of boots under consideration.Each caseof boots or shoes, when in the packing room, carries a ticket specifying thework to be done on the contents of the case and among other things, specifieswhether the boots or shoes are to be stamped and, if so, the particular stampto be used. It is the responsibility of the person working on the boots or shoesto read this ticket and follow its instructions.Cox admitted knowledge ofthis responsibility and testified he nevertheless did not read the tickets thatafternoon and volunteered that he did not read them because Foreman Bryant"pointed to the machine and said 'stamp the boots' so I naturally did." Onthe basis of the entire record herein, the undersigned is not convinced thatForeman Bryant's manner indicated Cox was to stamp the boots regardlessof the written instructions.26 Sole stamping is an operation whereby an impression is made upon the soles of shoesor boots with a heated die.27Foreman over cutting room-and packing department.26There is not enough work stamping to keep the stamper constantly employed at thatoperation and ordinarily the stamper(in this instance,Cox) switches between that job andanother (in this instance,sole dressing) as the work load requires.29 Pointed to the "same kind of boots" Cox had stamped that morning.2°No significance is attached to the use of the term shoes.The record reflects theterms shoes and boots are used interchangeably. RUBIN BROS. FOOTWEAR, INC.625The boots under consideration were stock boots (not for any particular cus-tomer) and the instruction tickets so indicated and did not call for stamping.Nevertheless, as noted above, Cox did not follow these instructions and stampedthe boots.He stamped them with a stamp reading,"Cowpuncher, Made expressly for Loeser'sBrooklyn, Garden City, BayshoreBecause ofthe type of boot stamped (a stitch down boot) the mistake wasirreparable (it was not feasible to remove the impression burned into the sole,or to revise the impression or to remove the sole and place another sole onthe upper section of the boot).Gladys McCabe testified that about 3: 55 p. m. on February 22, 1950, she"stopped and picked up a shoe off the case J. C. [Cox] was stamping" andCox asked, "These don't get bottom stamped, do they?" and she answered, "Didyou read your ticket?" and Cox responded, "No, I didn't."McCabe testifiedshe and Cox then read the ticket and noted "it didn't call for any stamp."McCabe testified Cox asked "if I [McCabe] would like for him to take it off"and she answered that "he couldn't get it off" and Cox then wanted to know"what we were going to do with them" and she answered, "I didn't know whetherwe could do anything with the shoes or not, because it has theman's nameon it.They were made expressly for him. I will talk to Mr. Rubin and tellyou in the morning." Cox testified he did not see McCabe "that afternoon,"that he didn't think that, and didn't remember that, McCabe came to hismachineabout 5 minutes to 4 that afternoon. Cox denied that he remarkedtoMcCabe, at the machine, "Looks like I have stamped these wrong," andtestified that he did not know he "had stamped them wrong until February 24."On the basis of the entire record and observations of witnesses the undersignedcredits McCabe's testimony outlined above.Shortly after closing time (shortly after 4 p. m.) on February 22, 1950, McCabetold Foreman Bryant about the boots in question and Bryant said he wouldtalk to Mr. Rubin.That same afternoon Foreman Bryant conferred with JackRubin, comanager, and it was agreed that Cox would be laid off for a week or two.On February 23, 1950, Cox was absent from work.He testified he was sick,that he suffered from anosebleed, and that he went to see Avner Davis, afaithhealer, about this condition and while there his nose stopped bleeding.Cox tried to leave the impression that while at Davis' house he (Cox)was "soweak" he could not walk.Avner Davis did not corroborate Cox's testimony. Infact, in essential parts, Davis contradicted Cox.Cox testified he did not havea telephone in his house but that he "went to a friend's house to send word tomy foreman I couldn't be there today, but he was already gone." In any event,Cox did not advise Respondents that he would not be in to work on February23, 1950.However, that date between 7: 20 and 7: 30 a. m 32 Cox was observedwithin a few feet of the entrance to Respondent's plant "Cox denied being at theplant at the time in question.This denial is not credited by the undersigned.On February 24, 1950, Cox reported for work at the usual hour. Shortly there-after he was discharged. Cox's testimony concerning the discharge was :TRIAL EXAMINES WHEATLEY : Now, Mr. Cox, as I understand you, onFebruary 24, you went to work at the usual hour, is that correct, Sir?THE WITNESS : Yes, Sir.11This was the same stamp used by Coxon the sametype of bootsduring the morning.""Cox was due to report for work at 7: 30 a. m.""Gladys McCabe, Mary Ruth Bryant, Ollie Thompson, Milley Wildes,Talmadge Wildes,and Mary Beverlytestified, credibly, that they so observed Cox. 626DECISIONS.OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER WHEATLEY: What time of day was it?THE WITNESS : 7:30.TRIAL EXAMINER WHEATLEY : What timeof day was it you were dis-charged?THE WITNESS : Oh, that must have been about a quarter to eight, becauseI had just started to work after 7: 30.TRIAL EXAMINER WHEATLEY : Now, Mr. Cox, I want you to tell us, as nearas you can remember, everything that happened at the time of your discharge.What was said to you and who said it.Who was there-what you said-just relax and let me have it.THE WITNESS : You mean that morning of February 24?TRIAL EXAMINER WHEATLEY : That is correct.THE WITNESS: Well, I went to work, and went on up to work and waitedaround until it was 7: 30, and went to my table, and picked up three shoes,and sewed three shoes, and about that time Mr. Bryant come and said, "Comehere."-motioned for me, and said, "What am I going to do with this?", andpointed to three cases of boots.And he said, "What am I going to do withthese?" and I said, "I don't know."He said, "You stamped them wrong."Said, "They was a special order and wasn't supposed to be stamped."Before I could say anything, he said, "I had better let you go. Come gowith me", and we went to the office.He didn't say a thing else.When we got to the office he told Mrs. Bryant to give me time, and let mego.So all she said-and she said, "The boots wasn't supposed to have beenstamped-they was on a special order." That was all she said.TRIAL EXAMINER WHEATLEY : Now, didn't you testify somewhere in yourexamination that at the time you were discharged, Mr. Bryant made somemention of the fact that you did not work the day before?THE WITNESS : Yes, sir. He asked me where I was yesterday.TRIAL EXAMINER WHEATLEY : All right. Can you recall anythingelse saidin this conversation?THE WITNESS : Yes, He asked me where-"Where were you yesterday?".I said,"Home, sick."He said, "Are you sure?", and Isaid,"Yes.Positive."That was all that was said about that.TRIAL EXAMINER WHEATLEY: Do you recall anything else that was said-anything else discussed, or even mentioned?THE WITNESS. No. That is all.Foreman Bryant testified he asked Cox "how come" he stamped the bootsand Cox answered he "didn't know." Bryant testified he (Bryant) then said,"You didn't read your ticket" and Cox answered, "No, sir."Bryant testified hethen said, "Didn't I always tell you to read them?" and Cox answered, "Yes,sir."According to Bryant, he then asked Cox, "Were you sick yesterday?" andwhen Cox responded "yes" asked him (Cox) "Weren't you out in front?" Bryanttestified Cox said, "no, sir" and that when he (Bryant) said, "Are you sure?"Cox "didn't answer me."Bryant testified :I told him I was going to take him on down andpay him off-that he wasin the front-.According to Foreman Bryant, he and Cox then went to the personnel officewhereI told her [Mrs. Bryant] to pay him off ; that he messed up some work andlaid out the next day, and was sawn [sic] in front of the factory. Andshe [Mrs. Bryant] asked him what was the matter with him, and he said RUBIN BROS. FOOTWEAR, INC.627he was sick. She said, "But you could have come in theoffice.You weredown in front."And he said he was not down in front.She said she sawhim.He said yes he was there.That was all he said.ForemanBryant brought Cox to her office and told her to pay off Cox, that ForemanBryant stated that he (Cox) had stamped the shoes wrong and didn't come in,and he (Cox) told him (Foreman Bryant) that he wasn't out in front of theplant the day he (Cox) didn't come in. Personnel Director Bryant testifiedshe then asked Cox "why he didn't come in" and he said "he was sick." Per-sonnel Director Bryant testified she said "couldn't you have let us know?"and remarked that he (Cox) "was out front" and Coxsaid "he wasn't" butchanged his answer to "yes, he was out in front, and Just left it like that" anddidn't offer any excuse for not coming in, after she (Personnel Director Bryant)said "J. C. [Cox] I saw you."The undersigned credits this testimony of Foreman Bryant and PersonnelDirector Bryant" and finds the substance of the conversations to beas testifiedto by them.Foreman Bryant testified that he anticipated laying off Cox for a week ortwo but changed his mind when Cox told him "a story, that he wasn't at thefactory," and discharged him because "he told me a story, that he wasn't atthe factory."Respondent's answer alleges that Cox was discharged because ofa combina-tion of reasons (1) because he stamped several cases of'shoes incorrectlytherebycausing substantial lossto Respondents, (2) because shoes improperly stampedby Cox were shipped to one customer with the stamp mark of anothercustomer,thereby causing great embarrassment to Respondents, and (3) because he failedto appear for work the following day (day after improper stamping) withoutexcuse although he came to the door of the Waycross plant at 7:30 a. in.Theevidence belles the secondreasonassigned.Respondent's briefassigns asthe reason for Cox's discharge:(a)Bad work of a large number of shoes at the finishing stage when theshoes were not repairable thereby causing substantialloss to Respondents.(b)An unjustified lay off without notice to Respondent when the factsshowed that notice could have been given.(c)Falsification with reference to being present at Respondent's planton the morning of February 23, 1950.Counsel for the General Counsel seems to contend, in his brief, that sinceone of the reasons assigned, in Respondent's answer, for the discharge of Coxwas not true that all of the reasons assigned therefor should be rejected.Theundersigned does not agree. It appears that Respondent's lawyer amplified,in the answer and brief, the reasons given him by Respondent's personnel man-ager and in doing so extended one portion of the answer beyond that whichcould be supported by evidence. In other respects the answerand brief appearconsistent with the reasons assigned at the time of discharge.Furthermore,the evidence tends to support these reasons which are not inconsistent withone another or inconsistent with the testimony of Foreman Bryant. In anyevent, on the basis of the foregoing and the entire record, the undersignedbelieves and finds the evidence adduced not sufficient to supportthe allegationsof the complaint concerning Cox."Althoughthe undersigned has rejected Mrs. Bryant's testimony on other matters, hertestimony with respect to this matter is corroborated by surrounding circumstances and istherefore credited. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolicitations to Return to WorkAs noted above, under the section entitled Herschel Rawlins, Respondentsby letter dated October 8, 1949, solicited strikers to return to work, advisingthem, "Failure to receive your card [to return enclosed card to Respondents,properly marked] will be an indication to us [Respondents] that you no longerdesire your job."Viewed in the light of the findings made in Case No. 10-CA-532, involvingthese same Respondents,"' this solicitation constituted an integral part of apattern of illegal opposition to the purposes of the Act and was conducted undersuch circumstances, and in a manner reasonably calculated to undermine theUnion and to demonstrate that Respondents sought individual rather than col-lective bargaining.However, there is a serious question as to whether thissolicitation may be viewed in the light of the findings made in Case No. 10-CA-532since, as noted above, the Board vacacted its decision and dismissed the complaintin that case.Nevertheless, it seems evident from the facts in the instantmatter that this letter and card were part of a maneuver to induce the strikersto abandon the strike and return to work and that the advice that a failure toreturn the card will be an indication that the strikers "no longer desire yourjob" was coercive in effect.The undersigned believes and finds that by thisconduct Respondents violated Section 8 (a) (1) of the Act. (SeeAmerican.ShuffleboardCo. v. N.L. R. B.,190 F. 2d (C. A. 3) ;" andHapp Brothers Com-pany, Inc.,90 NLRB 1513.)ThreatsCharles Crawford testified that about the middle of March 1950, he (Crawford)talked to Jack Curry, an edge trimmer, in the presence of John Lord, anotheremployee, about the Union and that shortly thereafter Foreman Albert Dowlingtalked to Curry.According to Crawford, about "an hour or hour and a half"later he (Crawford) observed Foreman Dowling and John Lord talking and"walked over there" and when he approached them, Foreman Dowling said :Charley and John, if I ever hear tell of either one of you trying to get anybodyto join the Union I will fire both of you.John Lord corroborated Crawford's testimony.Foreman Albert Dowling didnot testify herein.The undersigned finds the facts to be as testified by Crawfordand Lord and finds that by this conduct Respondents violated Section 8 (a) (1)of the Act.Promise of Economic BenefitsThere is no evidence herein supporting the allegation of the complaint thatRespondents "promised economic benefits to their employees on conditionsthat they refrain from engaging in activities on behalf of the Union" (para-graph 16 of the complaint) and it will be recommended that these allegationsbe dismissed.Ultimate Findings and ConclusionsIn view of the foregoing, and upon consideration of the entire record, theundersigned finds and concludes :W 91 NLRB 10.81 Enforcing 92 NLRB 1272. RUBIN BROS. FOOTWEAR, INC.6291.That Respondents on or about November 11, 1949, and at all times there-after failed and refused to reemploy Herschel Rawlins because of his member-ship in and activities on behalf of the Union and because he engaged in concertedactivitieswith other employees for the purpose of collective bargaining andother mutual aid and protection.2.That Respondents on or about January 25, 1950, and at all times there-after, failed and refused to reemploy Mildred Dean (Mildred Burkett) be-cause of her membership in and activities on behalf of the Union and becauseshe engaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection.3.That Respondents by the foregoing conduct discriminated with respectto hire and tenure of employment and discouraged membership in the Unionand interfered with, restrained, and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.4.That Respondents by solicitations to abandon the strike and by threatsof reprisals interfered with, restrained, and coerced employees in the exerciseof rights guaranteed in Section 7 of the Act.5.That the aforesaid unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 8 (a) (1) and (3) and Section 2(6) and (7) of the Act.-6.-That the evidence adduced is not sufficient to sustain the allegations of thecomplaint to the effect that Respondents discriminatorily discharged J. C. Cox.7.,That the evidence does not support the allegations of the complaint to theeffect that Respondents "promised economic benefits to their employees oncondition that they refrain from engaging in activities on behalf of the union"(paragraph 16 of the complaint).The RemedyHaving found that Respondents have engaged in unfair labor practices, itwill be recommended that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondents discriminated in regard to the hire and tenureof employment of Herschel Rawlins and Mildred Dean (Mildred Burkett), itwill be recommended that Respondents offer these employees immediate andfull reinstatement to their former or substantially equivalent positions " withoutprejudice to their seniority or other rights and privileges and make them wholefor any lossof pay they may have suffered by reason of the discriminationsagainstthem.The losses of pay shall be computed from the date of the dis-crimination to the date of a proper offer of reinstatement. In computing thelosses of pay, the customary formula of the National Labor Relations Boardshall be followed. See F.W. Woolworth Company,90 NLRB 289.In order to insure expeditious compliance with this recommended order itwill be further recommended that Respondents, upon reasonable request, makeavailable to the Board and its agents all records pertinent to an analysis of theamount due as back pay and pertinent to the reinstatement recommendationsherein made.87 In accordance with the Board's consistent interpretation of the term, the expression"formeror substantially equivalent position" is interpreted to mean "former positionwhereverpossible and if such position is no longer in existence, then to a substantiallyequivalent position,"See:The Chase National Bank of the City of New York,SanJuan,Puerto Rico,Branch,65 NLRB 827.215233-53-41 630DECISIONSOF NATIONAL LABOR-RELATIONS BOARDRespondents' illegal activities, including the aforesaid refusals to reinstate,go to the very heart of the Act and indicate a purpose to defeat self-organizationof their employees and that other unfair labor practices proscribed by the Actare to be anticipated from Respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless the order herein is coextensive withthe danger.Accordingly, in order to make effective the interdependent guaran-tees of the statute and thus effectuate the policiesof the Act,itwill be recom-mended that Respondents cease and desist from engaging in the unfair laborpractices found and from in any other manner infringing upon the rights ofemployees guaranteed by the Act and that Respondents post the notice attachedhereto as Appendix A. (SeeStandard Dry Walt Products, Inc.,91 NLRB 544.)Since it has been found that the evidence is not sufficient to sustain the allega-tions of the complaint, to the effect that Respondents discriminatorily dischargedJ. C. Cox, and not sufficient to sustain paragraph 16 of the complaint, it will berecommended that these allegations be dismissed.[Recommendations omitted from publication in this volume.]THE L. B. HOSIERY Co., INCORPORATED AND LEE MAISEL, D/B/A MYERS-TOWN HOSIERY MILLSandAMERICAN FEDERATION OF HOSIERY WORK-ERS.Case No. 4-CA=59. June 11, 1952Supplemental Decision and OrderOn March 10, 1950, the National Labor Relations Board issued aDecision and Order in the above-entitled proceeding, which order wasthereafter enforced by the United States Court of Appeals for theThird Circuit by a decree entered on April 18, 1951. The decree pro-vided,inter alia,that the Respondents make whole certain of theiremployees for losses of pay suffered by reason of the Respondents'discrimination against them.On October 3, 1951, the Board issuedan order remanding the proceeding to the Regional Director and order-ing that a further hearing be held for the purpose of adducing,evidence with respect to the amounts of back pay to which the dis-criminatees might be entitled.On February 8,1952, Trial Examiner Louis Plost issued his Supple-mental Intermediate Report and Recommendations finding that cer-tain of the discriminatees were entitled to specified amounts of backpay and that no back pay was due certain other discriminatees, asset forth in the copy of the Supplemental Intermediate Report andRecommendations attached hereto. Thereafter, the Respondent L. B.Hosiery Co., Incorporated, herein referred to as the Respondent,.filedexceptions to Supplemental Intermediate Report, record and proceed-ings, the General Counsel filed exceptions to Supplemental Intermedi-ate Report, and both filed supportilig briefs.99 NLRB No. 91.